Steven S. Tervooren, Alaska Bar No. #7910085
HUGHES WHITE COLBO
& TERVOOREN, LLC
1029 West 3rd Avenue, Suite 110
Anchorage, Alaska, 99501
Phone No.: 907-274-7522
Fax No.: 907-263-8320
Email: stervooren@hugheswhite.com

Attorneys for Defendant
Ford Motor Company

                    IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF ALASKA

TRAVIS ROBBINS,


                           Plaintiff,
                                               NOTICE OF REMOVAL
      vs.
                                               Case No. 3:21-cv-00165-JMK
FORD MOTOR COMPANY,

                           Defendant.


TO THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF

ALASKA AND PLAINTIFF TRAVIS ROBBINS AND HIS ATTORNEY OF

RECORD:

      PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§ 1331, 1441 and 1446

Defendant Ford Motor Company (“Ford”) hereby removes to this Court the case now

pending in the Superior Court of the State of Alaska, Third Judicial District at Anchorage

, captioned as Travis Robbins v. Ford Motor Company, Case No. 3AN-21-06167CI

      As grounds for removal, Defendant Ford states as follows:



         Case 3:21-cv-00165-JMK Document 1 Filed 07/12/21 Page 1 of 6
                            TIMELINESS OF REMOVAL

      1.      On May 28, 2021, Plaintiff filed a Complaint in the Superior Court for the

State of Alaska, Third Judicial District at Anchorage, captioned Travis Robbins v. Ford

Motor Company, Case No. 3AN-21-06167CI. A copy of the Complaint is attached

hereto as Exhibit A.

      2.      Ford was served the Summons and Complaint via certified mail on

6/17/2021. A copy of the Summons is attached hereto as Exhibit B.

      3.      Ford has filed this Notice of Removal within thirty (30) days after service

of the Summons and Complaint on Ford. Therefore, this Notice of Removal is timely

filed pursuant to 28 U.S.C. §1446(b).

      4.      Ford has attached a copy of all process, pleadings, orders, and other

documents on file with the Superior Court for the State of Alaska, Third Judicial District

at Anchorage.

                             GROUNDS FOR REMOVAL

      5.      This suit is an action over which this Court would have original jurisdiction

under the provisions of 28 U.S.C. § 1332, and, therefore, one that may be removed to this

Court under the provisions of 28 U.S.C. § 1441 and § 1446. Removal is permitted under

§ 1441 when complete diversity of citizenship exists between Plaintiffs and all

Defendants and the amount in controversy exceeds $75,000.00, exclusive of interest and

costs. Specifically, Plaintiff’s Complaint states that Plaintiff Travis Robbins resides in



           Case 3:21-cv-00165-JMK Document 1 Filed 07/12/21 Page 2 of 6
the state of Alaska at Anchorage (Complaint ¶1). Ford Motor Company is organized

under the laws of Delaware (Complaint ¶2). and its principal place of business is in the

state of Michigan.      The dollar amount sought by Plaintiff is not specified in the

Complaint but the Complaint includes a request for an injunction requiring Ford to

repurchase the subject vehicle (Compl., Prayer for Relief ¶1) which had an MSRP of

$79,1851, plus statutory treble damages and actual attorney fees under the Alaska Unfair

Trade Practices and Consumer Protection Act. AS 45.50.471. (Compl., ¶¶ 26-27), Prayer

for Relief ¶2., plus punitive damages (Compl., Prayer for Relief ¶5)

       6.      When the total amount of damages is not specified, the notice of removal

need include only a plausible allegation that the amount in controversy exceeds the

$75,000 jurisdictional threshold. See Dart Cherokee Basin Operating Co., LLC v. Owens,

135 S. Ct. 547, 554 (2014). In Goldberg v. CPC International Inc., the Ninth Circuit held

that “attorneys’ fees can be taken into account in determining the amount in controversy

if a statute authorizes fees to a successful litigant.” 678 F.2d 1365, 1367 (9th Cir. 1982),

cert. denied, 459 U.S. 945 (1982); see e.g., Guglielmino v. McKee Foods Corp., 506 F.3d

696, 701 (9th Cir. 2007) (finding that removal was appropriate because, although the

Complaint did not specify a total amount in controversy, it was more likely than not that

the total amount would exceed the jurisdictional minimum because, in part, the Plaintiffs

sought attorney fees in addition to punitive and exemplary damages);.see also Missouri

State Life Ins. Co. v. Jones, 290 U.S. 199, 202 (1933). This Court has likewise held that,


1
 A copy of the vehicle “Moroney” sticker is attached as Exhibit C hereto. Note that the VIN
number on Exhibit C matches the VIN number recited in paragraph 5 of the Complaint.


            Case 3:21-cv-00165-JMK Document 1 Filed 07/12/21 Page 3 of 6
in calculating the amount in controversy, a court may consider a “potential award of

attorneys’ fees if such fees are authorized by statute.” McCaa v. Massachusetts Mut. Life

Ins. Co., 330 F. Supp. 2d 1143, 1149-50 (D. Nev. 2004).

       7.        In addition, Plaintiff seeks “statutory damages,” which is premised upon

Plaintiff’s allegations seeking damages under Alaska Statutes 45.50.471 (the Alaska

Unfair Trade Practices and Consumer Protection Act), which is a claim for treble

damages. See Complaint, Count I, ¶¶20-23 and 24-272, and Prayer for Relief ¶3.

       8.        In addition, Plaintiff seeks punitive damages. Complaint, Prayer for Relief

¶5.

       9.        In addition, Plaintiff seeks general and special damages. Complaint, Prayer

for Relief ¶2.

       10.       Although the Complaint is artfully worded to avoid expressly reciting a

damage demand in excess of $75,000, the Complaint seeks to recover the cost of the

vehicle ($79,185), treble that amount as statutory damages, actual attorney’s fees under

the pled statute, punitive damages, and other general and special damages.

    NOTICE OF REMOVAL TO STATE COURT AND TO ADVERSE PARTIES

       11.       Written notice of the filing of this Notice of Removal will promptly be

served on all other parties as required by 28 U.S.C. §1446(d).




2
  Counts I and II of the Complaint appear to be largely duplicative in nature. Count I references
AS 45.50.471 (the Alaska Unfair Trade Practice and Consumer Protection Act). Count II
references AS 45.50.417, which does not exist, and which Ford assumes is merely a transposition
of numbers intended to reference AS 45.50.471.


            Case 3:21-cv-00165-JMK Document 1 Filed 07/12/21 Page 4 of 6
       12.    Ford will promptly file a copy of this Notice of Removal with the Clerk of

the Superior Court for the State of Alaska, Third Judicial District at Anchorage as

required by 28 U.S.C. §1446(d).

                                         VENUE

       13.    Venue of this action in the District Court for the District of Alaska is

proper, as this is the district and division in which the State court action is pending. 28

U.S.C. §§ 117, 1446(a), and 1454(a).

       WHEREFORE, pursuant to 28 U.S.C. §§ 1331, Defendant Ford Motor Company

respectfully requests that this civil action be removed from the Superior Court for the

State of Alaska, Third Judicial District at Anchorage to the United States District Court

for the District of Alaska


DATED at Anchorage, Alaska, this 12th day of July, 2021


                                        HUGHES WHITE COLBO
                                        & TERVOOREN, LLC
                                        Attorneys for Defendant
                                        Ford Motor Company


                                        By:    /s/ Steven S. Tervooren
                                               Steven S. Tervooren
                                               ABA No. 7910085




          Case 3:21-cv-00165-JMK Document 1 Filed 07/12/21 Page 5 of 6
CERTIFICATE OF SERVICE
I hereby certify that a true and correct copy of
the foregoing was served through ECF this
12th day of July, 2021 to:

Daniel I. Pace
Pace Law Offices
101 E 9th Ave, Ste 7A
Anchorage, AK 99501
dan@pacelawoffices.com


/s/ Steven S. Tervooren




         Case 3:21-cv-00165-JMK Document 1 Filed 07/12/21 Page 6 of 6
